[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                                No. 09-10050                ELEVENTH CIRCUIT
                                                            SEPTEMBER 14, 2009
                            Non-Argument Calendar
                                                             THOMAS K. KAHN
                          ________________________
                                                                  CLERK

                      D. C. Docket No. 07-00471-CV-D-N

BELINDA G. WEBB,


                                                              Plaintiff-Appellant,

                                     versus

MICHAEL B. DONLEY,
Secretary of the Air Force,
Department of the Air Force,

                                                             Defendant-Appellee.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         _________________________

                               (September 14, 2009)

Before BLACK, CARNES and WILSON, Circuit Judges.

PER CURIAM:
       Belinda G. Webb, through counsel, seeks review of the district court’s grant

of summary judgment to her former employer, the U.S. Air Force, which she sued

pursuant to the Rehabilitation Act, 29 U.S.C. § 701, et seq.1 Webb, who suffers

from Fibromyalgia and Myofascial Pain Syndrome, alleged the Air Force

discriminated against her by failing to accommodate her disability by allowing her

to work on a modified schedule. On appeal, Webb argues the district court erred in

finding that she had not raised a genuine issue of material fact with regard to

whether a modified schedule was a reasonable accommodation that would have

allowed her to fulfill the essential requirements of her position.

       We review a district court’s grant of summary judgment de novo, applying

the same standards that were to be applied in the district court. Lippert v. Cmty.

Bank, Inc., 438 F.3d 1275, 1278 (11th Cir. 2006). Summary judgment is proper

under Rule 56(c), Fed. R. Civ. P., when there is no genuine issue as to any material

fact and the moving party is entitled to judgment as a matter of law. Celotex v.

Catrett, 106 S. Ct. 2548, 2552 (1986).

       In a discrimination case, the complainant carries the initial burden of


       1
          In her complaint, Webb cited only the Americans with Disabilities Act (the ADA),
42 U.S.C. § 12101, et seq. However, because Webb was a federal employee, she was not
covered under the ADA. See 42 U.S.C. § 12111(5)(B)(i). Nevertheless, she would have been
covered under the Rehabilitation Act, which is governed by the same standards as the ADA.
Sutton v. Lader, 185 F.3d 1203, 1208 n.5 (11th Cir. 1999). Because the Air Force did not raise
this issue before the district court, it is not discussed further in this opinion.

                                               2
establishing a prima facie case of discrimination. McDonnell Douglas Corp. v.

Green, 93 S. Ct. 1817, 1824 (1973). The burden then shifts to the employer to offer

a “legitimate, nondiscriminatory reason” for its decision. Id. If it does so, the

burden shifts back to the complainant to show that the employer’s proffered reason

was pretextual. Id. at 1825. In the absence of direct evidence of discrimination,

the burden-shifting analysis applies to claims under the Rehabilitation Act. See

Wascura v. City of S. Miami, 257 F.3d 1238, 1242 (11th Cir. 2001) (holding the

burden-shifting analysis applies to claims under the ADA); see also Sutton, 185
F.3d at 1208 n.5 (holding the standards that govern the ADA also apply to the

Rehabilitation Act).

      To establish a prima facie case of discrimination, a plaintiff must show

(1) she has a disability, (2) she is a qualified individual, and (3) the defendant

unlawfully discriminated against her because of the disability. D’Angelo v.

ConAgra Foods, Inc., 422 F.3d 1220, 1226 (11th Cir. 2005). A qualified

individual is one with a disability who, “with or without reasonable

accommodation, can perform the essential functions of such position.” 29 C.F.R.

§ 1630.2(m). “Determining whether a particular job duty is an essential function

involves a factual inquiry to be conducted on a case-by-case basis.” Lucas v. W.W.

Grainger, Inc., 257 F.3d 1249, 1258 (11th Cir. 2001); see also 29 C.F.R.



                                            3
§ 1630.2(n)(3). In certain situations, daily attendance may be an essential function

of a position, but it is not always an essential function. See Jackson v. Veterans

Admin., 22 F.3d 277, 279 (11th Cir. 1994) (“Unlike other jobs that can be

performed off site or deferred until a later day, the tasks of a housekeeping aide by

their very nature must be performed daily at a specific location.”).

      Reasonable accommodation means “[m]odifications or adjustments to the

work environment, or to the manner or circumstances under which the position

held or desired is customarily performed, that enable a qualified individual with a

disability to perform the essential functions of that position.” 29 C.F.R.

§ 1630.2(o)(1)(ii). We have held “prior accommodations do not make an

accommodation reasonable.” Wood v. Green, 323 F.3d 1309, 1314 (11th Cir.

2003). Part-time or modified work schedules may be reasonable accommodations.

42 U.S.C. § 12111(9)(B). However, an employer is not required to reallocate job

duties to change the functions of a job. Earl v. Mervyns, Inc., 207 F.3d 1361, 1367

(11th Cir. 2000). Thus, a request to arrive at work at any time, without reprimand,

is not a reasonable accommodation because it would change the essential functions

of a job that requires punctual attendance. Id. In order to determine an appropriate

reasonable accommodation, an informal, interactive process with the disabled

individual may be necessary. 29 C.F.R. § 1630.2(o)(3) (emphasis added).



                                          4
However, if the employee does not identify a reasonable accommodation, the

employer does not have to enter into an interactive dialogue or show undue

hardship. Earl, 207 F.3d at 1367.

         Here, the Air Force presented evidence that a modified schedule was

unreasonable because presence at the work site was an essential function of

Webb’s position and allowing her to work a modified schedule would have

changed the essential functions of the job. Although the Air Force previously had

allowed Webb to work a modified schedule, the fact that an employer previously

has granted a requested accommodation does not render that accommodation

reasonable. See Wood, 323 F.3d at 1314. Because Webb did not produce any

evidence showing that she would be able to complete her job functions while

working the modified schedule, she did not raise a genuine issue of material fact

with regard to whether the modified schedule was a reasonable accommodation.

Accordingly, the district court correctly granted summary judgment to the Air

Force.

         AFFIRMED.




                                           5